           Case 1:19-cr-00410-KPF Document 101 Filed 09/29/20 Page 1 of 1



                                             MEMO ENDORSED
                                                      September 28, 2020

  Hon. Katherine Polk Failla
  United States District Judge
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                        Re:     United States v. Clifford Taylor, 19-CR-410


  Dear Judge Failla:

         On Friday, April 17, 2020, Mr. Taylor was released from the MCC to home detention
  pursuant to a temporary bond, granted by this Court because of the COVID-19 crisis. As part
  of Mr. Taylor’s conditions of release, Mr. Taylor must remain at home at all times, with limited
  exceptions.

          I write to request permission for Mr. Taylor to undergo a sleep study tomorrow night,
  to test his sleeping conditions in light of the fact that he has been diagnosed with sleep apnea.
  Mr. Taylor has provided all documentation about the diagnosis and the sleep study to Pretrial
  Services. I have consulted with both Pretrial Services and the government about this request.
  Pretrial Services does not object given the documentation provided and Mr. Taylor’s history of
  compliance with his conditions of release. The government defers to Pretrial Services.

         Accordingly, I respectfully request the Court to permit Mr. Taylor to leave his home at
  approximately 9pm tomorrow night, and to remain at the sleep study center until
  approximately 6:30am Thursday morning. Pretrial Services is aware of the exact times, and
  will monitor Mr. Taylor’s whereabouts.

         Thank you for your consideration.

                                                      Respectfully,

                                                              /s/

                                                      Florian Miedel
                                                      Attorney for Clifford Taylor


  cc:  AUSA Daniel Wolf
       Pretrial Services Officer Rothman                SO ORDERED.
Application GRANTED.

Dated:    September 29, 2020
          New York, New York
                                                        HON. KATHERINE POLK FAILLA
                                                        UNITED STATES DISTRICT JUDGE
